IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: R.F., A MINOR      : No. 560 EAL 2014
                                       :
                                       :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
PETITION OF: R.F.                      :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of April, 2015, the Petition for Allowance of Appeal is

DENIED.